Citation Nr: 1035667	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for skin fungus (also claimed as a 
skin condition).

2.  Entitlement to service connection for a claimed "toma" on 
the left shoulder.

3.  Entitlement to service connection for a myocardial 
infarction, status post coronary artery bypass graft surgery with 
mitral valve insufficiency (also claimed as heart problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse at a June 2009 Decision Review Officer 
(DRO) hearing.

The Veteran at a June 2010 Video Conference hearing.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 
1945.  During that time, he served in Europe where he engaged the 
enemy in combat during World War II.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In June 2009, the Veteran and his spouse testified at a hearing 
before a DRO at the Hartford RO.  The Veteran also testified 
before the undersigned Veterans Law Judge at a video conference 
hearing held from the Hartford RO in June 2010.

The Veteran's appeal also initially included the issues of 
service connection for bilateral hearing loss, infected lip as 
residual of a shrapnel wound to the upper lip (beneath the nose), 
an ear condition, and a dental condition.  In June 2009, the 
Veteran withdrew his ear condition and dental condition claims.  
In an April 2010 rating decision, the RO granted the Veteran's 
claims of service connection for bilateral hearing loss and for a 
residual scar on the upper lip.  Accordingly, those issues are 
not presently on appeal before the Board.
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a myocardial infarction, 
status post coronary artery bypass graft surgery with mitral 
valve insufficiency (also claimed as heart problems) is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An April 1949 rating decision issued by the RO denied the 
Veteran's claim of service connection for skin fungus (also 
claimed as a skin condition); notice of that decision was mailed 
to the Veteran on May 9, 1949; and the Veteran did not 
subsequently file an appeal of that rating decision.

2.  The Veteran filed his current request to reopen his claim of 
service connection for skin fungus (also claimed as a skin 
condition) on September 29, 2006.

3.  The evidence associated with the claims file since the RO's 
April 1949 rating decision, when considered with previous 
evidence of record, bears directly and substantially upon the 
issues of whether the Veteran incurred a skin disorder during his 
active duty service and whether the Veteran's current disability 
relates to the in-service skin disorder.

4.  Resolving reasonable doubt in the Veteran's favor, the 
evidence shows that the Veteran's skin disorder was incurred 
during service and has been chronic since that time.

5.  The Veteran's left shoulder "toma" has not resulted in a 
present disability.



CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since 
the RO's April 1949 rating decision that denied service 
connection for skin fungus is new and material, and service 
connection for skin fungus (also claimed as a skin condition) is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 3.156(a) (2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for skin fungus (also claimed as 
a skin condition) have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

3.  The criteria for service connection for a claimed "toma" on 
the left shoulder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations for Service Connection, 
Generally

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular disease, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

II.  Analysis

A.  New and Material Evidence to Reopen Service Connection for 
Skin Fungus (also claimed as a Skin Condition)

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  38 
U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received since 
the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new and 
material evidence has been received because such a determination 
is a jurisdictional prerequisite to the Board's de novo review 
and adjudication of the underlying claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  If it is 
determined that no such evidence has been offered, that is where 
the Board's analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  In such cases, 
further analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor permitted.  
Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).
Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's claim was received 
after August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim."  Such evidence must also "raise a 
reasonable possibility of substantiating the claim."

In a February 1949 decision letter, the RO denied the Veteran's 
claim for service connection for skin fungus on the basis that 
the evidence of record at that time neither showed a current 
disability nor incurrence of a skin disability during service.    
That decision was reaffirmed in an April 1949 rating decision 
that was not appealed by the Veteran.  Accordingly, the RO's 
April 1949 rating decision became final under 38 U.S.C.A. § 7104.  
Relevant evidence in the claims file consisted at that time of 
limited service treatment records, a March 1949 private treatment 
record showing a diagnosis of allergic dermatitis of the hands, 
and VA examination reports from December 1948 and March 1949.

The evidence incorporated into the claims file since the April 
1949 rating decision includes various private treatment records 
encompassing treatment from 1996 to 2007, VA treatment records 
from 1998 to 2007, and various lay statements submitted in May 
and June of 2006.  As noted previously, the Veteran and his 
spouse testified at a DRO hearing in June 2009.  Additional 
testimony was provided by the Veteran at a June 2010 Video 
Conference hearing.  Transcripts from both proceedings have also 
been incorporated into the claims file.

Private treatment records from the Veteran's dermatologist, Dr. 
R., reflect treatment from 2003 to 2006 for multiple neoplasms of 
the trunk and arms.  A May 2006 statement from the Veteran's 
spouse relates that the Veteran was treated by multiple doctors 
for a rash on his skin which the doctors attributed to extreme 
nervousness brought about by the Veteran's wartime service.  The 
June 2009 DRO hearing transcript reflects testimony that the 
Veteran experienced rashes on his forearms and hands six months 
after his separation from service.  He further testified that he 
continues to receive ongoing treatment for his skin condition, 
and that the condition has spread to other parts of his body.  At 
his June 2010 Video Conference hearing, he further testified that 
he experienced blisters on his fingers in the first year 
following his discharge from service.  The Veteran specified that 
his skin condition has spread to his face, back, arms, and hands 
and that he continues to experience outbreaks.

In view of the Veteran's hearing testimony and the additional 
post-service treatment records, the Board finds that the evidence 
associated with the claims file since the final April 1949 rating 
decision raises the possibility that the Veteran did incur a skin 
disorder during service and that his current disorder may be 
related to service.  Thus, the newly submitted evidence relates 
directly and substantially to the unestablished issue of whether 
the Veteran's current skin disorder is related to his active duty 
service.

For these reasons, the Board has determined that new and material 
evidence has been received and that the Veteran's claim for 
service connection for skin fungus (also claimed as a skin 
condition) should be reopened.  This claim will next be addressed 
by the Board on a de novo basis.

B.  Service Connection for Skin Fungus (Also Claimed as a Skin 
Disorder) 

The claims file contains limited service treatment records which 
consist of an induction examination report, five pages of dental 
records, separation examination, and a one page sick report from 
January 1949.  These records do not reflect in-service complaints 
of or treatment for any skin disorder.  A December 1945 
separation examination report shows that an examination of the 
skin was normal.

A post-service private treatment record from March 1949 shows 
that the Veteran reported skin trouble manifested by multiple 
small blisters on his fingers.  According to the Veteran these 
blisters broke and became encrusted, and his skin symptoms began 
to spread.  An examination of the Veteran performed at that time 
revealed multiple encrusted and excoriated lesions on both upper 
extremities.  Many papular lesions were also observed on the 
Veteran's trunk, particularly on his back.  The Veteran was 
diagnosed with allergic and neurogenic dermatitis.

VA examination reports from December 1948 and March 1949 note 
complaints by the Veteran that the skin on both hands and feet 
had "broken out."  At his March 1949 examination, the Veteran 
reported that he was treated for this condition in 1944, while 
attached to the 303rd Infantry, and in 1945 while attached to the 
413th Infantry.  As discussed above, these records are not 
contained in the service treatment records.

Treatment records from the Veteran's private dermatologist, Dr. 
R., show that the Veteran was treated from 2003 to 2006 for 
multiple neoplasms on the trunk and arms.  An October 2005 
treatment record reveals an initial diagnosis of dermatitis and 
eczema of the back and arms.  A later October 2006 record 
indicates that the diagnosis was changed to serborrheic 
keratosis.

A May 2006 statement from the Veteran's spouse relates that while 
on leave following service in Europe, the Veteran was treated and 
hospitalized for one month for a skin rash.  According to the 
Veteran's spouse, treating physicians advised the Veteran that 
his skin disorder was the result of extreme nervousness brought 
about by his wartime experiences in Europe.  These treatment 
records are not available.

At his June 2009 DRO hearing, the Veteran testified that he 
experienced rashes on his forearms and hands only six months 
after his separation from service.  Consistent with the March 
1949 private treatment record in the claims file, the Veteran 
testified at his June 2010 Video Conference hearing that he 
experienced blisters on his fingers shortly after his discharge 
from service.  According to the Veteran, his skin disorder 
subsequently spread to his face, back, and arms.  He further 
asserted that he continues to experience outbreaks of his skin 
disorder.

Based upon the evidence in the claims file, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that the 
Veteran's present skin disability is etiologically related to his 
active duty service.  Hence, the Board finds that the Veteran is 
entitled to service connection for a skin disorder.

The medical evidence in the claims file shows that the Veteran 
experienced a skin disorder manifested by blistering of his hands 
and feet at least as early as December 1948, only three years 
after his discharge from service.  Although the Veteran's 
contentions, as expressed at his VA examinations in 1948 and 
1949, are not supported by corroborating evidence in the service 
treatment records, the Board notes that much of the Veteran's 
service treatment records appear to have been lost.   His 
contentions as to continuity of his skin disorder are supported 
by his spouse's May 2006 statement.  Moreover, the Board observes 
that the private treatment records of Dr. R. from 2003 to 2006 
reflect the same symptoms which were evident at the Veteran's May 
1949 private treatment.  Overall, there is no evidence 
contradicting the Veteran's assertions as to continuity of his 
skin symptoms.

The Board finds that the criteria for service connection skin 
fungus (also claimed as a skin condition) have been met.  Service 
connection is accordingly warranted for that disorder, and that 
claim is granted in full.

C.  Service Connection for "Toma" of the Left Shoulder

In his September 2006 claim, the Veteran specified that he was 
seeking service connection for a "toma" on the left shoulder.  
At his June 2009 DRO hearing, the Veteran described the "toma" 
as a benign lemon-sized knot that was visible on his left 
shoulder.  According to the Veteran, the knot was excised and 
biopsied during a private outpatient procedure performed at 
Backus Hospital in 1950.  In his DRO hearing testimony, he 
asserted that this condition was caused by constant rubbing of 
the shoulder strap of his rucksack during service.  He admitted 
that the "toma" was not present during his active duty service, 
but stated that it was first noticeable shortly after his 
discharge.  The Veteran stated that Dr. P. "did a good job" 
with treatment in 1950 and that the described condition has not 
recurred since that time.

Similar testimony was given by the Veteran with regard to this 
condition at his June 2010 Video Conference hearing.  At that 
time, he described that his left shoulder "toma" was presently 
manifested only by a four inch scar on his left shoulder which 
remained from treatment in 1950.  The Veteran denied any pain 
associated with the scar.
Consistent with the Veteran's DRO hearing testimony, service 
treatment records do not document any complaints or diagnosis of 
a knot or similar condition in the left shoulder.

The Board observes that treatment records from the Veteran's 1950 
outpatient treatment are not of record.  In this regard, the 
Veteran testified at his DRO hearing that these records were not 
available.

Post-service private and VA evaluation and treatment records 
through 2009 that are in the claims file document periodic 
treatment for a skin disorder affecting the hands, arms, chest, 
and back.  That disorder and treatment for it are addressed in 
the section discussing the Veteran's service connection for skin 
fungus.  Those records, however, do not reference the presence of 
a "toma" or knot in the left shoulder, nor is there any 
reference to any complaints or treatment for any ongoing 
disabilities in the left shoulder.

The evidence in this case does not show a current disability that 
is attributable to the Veteran's left shoulder "toma."  In the 
absence of such evidence, the Veteran is not entitled to service 
connection for the claimed "toma" or for the residual scar on 
his left shoulder.  Accordingly, this claim is denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Insofar as the Veteran's request to reopen his claim of service 
connection for skin fungus, the Board has considered whether VA 
has fulfilled its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
38 C.F.R. § 3.159, and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable action with regard to that issue taken in 
this decision, however, no further notification or assistance in 
developing the facts pertinent to this limited matter is required 
at this time.  Indeed, any such action would result only in 
delay.

With respect to the Veteran's claim of service connection for a 
claimed "toma" on the left shoulder, the Veteran was notified 
of the information and evidence needed to substantiate and 
complete that claim in a January 2007 notice letter.  In that 
letter, the Veteran was also notified that a disability rating 
and an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's identified VA and private treatment records have 
been obtained.  As discussed previously, the service treatment 
records associated with the claims file do not appear to be 
complete.  In that regard, the Board also notes that no 
documented follow-up efforts to obtain the Veteran's complete 
service treatment records have been made.  Nonetheless, where the 
Veteran has expressly denied the onset or treatment of his left 
shoulder "toma" during service, the Veteran's complete service 
treatment records are not relevant to the Veteran's claim insofar 
as that issue.

The Board notes that the Veteran has not been provided a VA 
examination to assess the nature and etiology of his claimed left 
shoulder "toma."  Under 38 U.S.C.A. § 5103A(d), a VA medical 
examination is to be afforded where such an examination "is 
necessary to make a decision on the claim."  A VA examination is 
"necessary" where the evidence, after taking into consideration 
all information and lay or medical evidence:  (1) contains 
competent evidence that the veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (2) indicates 
that the disability or symptoms may be associated with the 
veteran's active military, naval, or air service; and (3) does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  In the absence of any evidence demonstrating a 
current disability due to the left shoulder "toma," a VA 
examination to assess the nature and etiology of that disorder is 
not "necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

New and material evidence has been received, and the Veteran's 
claim of service connection for skin fungus (also claimed as a 
skin condition) is reopened.

Service connection or skin fungus (also claimed as a skin 
condition) is granted.

Service connection for a claimed "toma" on the left shoulder is 
denied.


REMAND

At his June 2009 DRO hearing, the Veteran and his spouse 
testified that he was diagnosed with a heart murmur prior to 
service.  An enlistment examination in the claims file, however, 
does not note any findings related to the cardiovascular system.  
He further testified that he was diagnosed and treated for an 
unspecified heart condition by a private cardiologist in 1946, 
within a year of his discharge from service.  According to the 
Veteran, he was subsequently monitored for his heart condition, 
and in 1987 suffered a myocardial infarction.  VA and private 
treatment records in the claims file reflect cardiovascular 
treatment from 1999 through 2007.  A November 2002 private 
treatment record from Dr. J.M.H. reflects that the Veteran was 
being seen at that time in follow-up after a "recent 
hospitalization."  Treatment records corresponding to a 
hospitalization in 2002 have not been obtained.

The Board notes that the Veteran has not expressly denied 
receiving in-service evaluation or treatment for a heart murmur 
or other cardiovascular condition. 
Service treatment records in the claims file consist only of an 
induction examination report, five pages of dental records, 
separation examination, and a one page sick report from January 
1949.  Further, there is no documentation in the claims file that 
any follow-up efforts to obtain the Veteran's complete service 
treatment records have been made, nor has there been a formal and 
documented finding of unavailability of the Veteran's full 
service treatment records.

Under 38 C.F.R. § 3.159(c)(2), VA is obliged to obtain relevant 
records from other Federal departments or agencies.  VA is 
required to make as many requests as are necessary to obtain such 
records, and may end such efforts only if it concludes that the 
records sought do not exist or that further efforts to obtain 
such records would be futile.  Cases in which VA may conclude 
that no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or that the custodian does not have them.  
Given the testimony of the Veteran and his spouse, that he was 
diagnosed with a heart murmur prior to service, the Veteran's 
complete service treatment records are relevant in that they may 
pertain to in-service evaluation or treatment received by the 
veteran for a heart murmur.  Accordingly, efforts should be made 
to obtain his complete service treatment records, as well as any 
VA treatment records which relate to treatment for the Veteran's 
heart condition since 2007.

Additionally, 38 C.F.R. § 3.159(c)(1) requires VA to make 
reasonable efforts to obtain relevant records which are not in 
the custody of a Federal department or agency.  Such efforts 
generally consist of an initial request to obtain the records, 
and if such records are not received, at least one follow-up 
request.  A follow-up request is not necessary where VA receives 
a response to its initial request indicating that the records 
sought do not exist or that a follow-up attempt would be futile.  
If VA receives a response showing that subsequent requests to 
this or another custodian could result in obtaining the records 
sought, then reasonable efforts will include an initial request, 
and if the records are not received, at least one follow-up 
request to the new source or an additional request to the 
original source.  In this case, such efforts should be made to 
obtain any private treatment records which relate to 
hospitalization in 2002 and to any private cardiology treatment 
since 2007.  VA's duty to assist is not a "one-way street"; a 
claimant seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information that 
is essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Consequently, the 
Veteran should assist VA by providing information and other 
assistance, as needed, to permit VA to obtain records that would 
substantiate the Veteran's claim.

Further, through his representative, the Veteran asserted, at his 
June 2009 DRO hearing, his belief that his heart disorder has 
been caused or aggravated by his service-connected posttraumatic 
stress disorder (PTSD).  Lay persons may be competent to 
establish medical etiology between a present disability and an 
injury or illness incurred during active duty service.  Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

To date, the Veteran has not undergone a VA examination to 
determine the etiology of his claimed cardiovascular disorder.  
Under 38 U.S.C.A. § 5103A(d), a VA medical examination is to be 
afforded where such an examination "is necessary to make a 
decision on the claim."  A VA examination is "necessary" where 
the evidence, taking into consideration all information and lay 
or medical evidence:  (1) contains competent evidence that the 
veteran has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active military, 
naval, or air service; and (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Given 
the Veteran's competent testimony that his present heart 
condition may be related to his service-connected PTSD, the 
Veteran should be scheduled a VA examination with an appropriate 
examiner to determine the etiology of his heart condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claims on appeal.  This 
letter must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  The Veteran should also be 
notified that efforts are being made to 
obtain the Veteran's complete treatment 
records.

The Veteran should also be provided a VA 
21-4142 release and be requested to 
identify the name(s) and address(es) of any 
VA or private treatment providers at which 
he was hospitalized in 2002 and/or who have 
rendered medical treatment for his heart 
condition since 2007.

2.  Efforts should be made, with all 
appropriate departments or agencies, to 
obtain the Veteran's complete service 
treatment records and any VA treatment 
records identified by the Veteran in the VA 
21-4142 release.  Such efforts should 
continue unless and until it is documented 
in the claims folder that the records 
sought do not exist or that further efforts 
to obtain such records would be futile.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.

3.  Efforts should be made to obtain all 
private treatment records identified by the 
Veteran in the VA 21-4142 release.  Such 
efforts should continue unless and until it 
is documented in the claims folder that the 
records sought do not exist or that further 
efforts to obtain such records would be 
futile.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.

4.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed myocardial 
infarction, status post coronary artery 
bypass graft surgery with mitral valve 
insufficiency (also claimed as heart 
problems).  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
heart disorder.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that the 
diagnosed heart disorder is etiologically 
related to the Veteran's period of active 
service, and/or was first incurred within 
one year from his discharge from active 
duty service in December 1945, and/or is 
caused or aggravated by the Veteran's 
service-connected PTSD.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
myocardial infarction, status post coronary 
artery bypass graft surgery with mitral 
valve insufficiency (also claimed as heart 
problems) should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
	MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


